Citation Nr: 1512272	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  07-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a gastric disability.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, under cover letter from the VA RO in Denver, Colorado.  

In July 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in October 2011, and April 2013, when it was remanded for additional development including: retrieval of additional medical records, examination of the Veteran, and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era; he is presumed exposed to Agent Orange during service.

2.  Service treatment records reveal that the Veteran reported symptoms of urinary burning on separation examination; urology consultation revealed no disease.

3.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, any gastric disorder, or BPH during service. 

4.  The Veteran has current diagnoses of BPH and Barrett's esophagus which were initially diagnosed decades after separation from service.

5.  There is no probative evidence linking any current gastric disorder or BPH to military service or to any incident therein, including Agent Orange exposure.  



CONCLUSIONS OF LAW

1.  A gastric disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Benign prostatic hypertrophy was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided the requisite notice with respect to his claim for service connection in a letter dated May 2005, which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, private medical records, VA medical records, VA examinations, assisted the Veteran in obtaining evidence, and afforded him the opportunity to provide testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA examinations were conducted and are adequate; they provide the required medical nexus opinions supported by a review of the record and adequate rationale.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's primary assertion is that he has a gastric disorder and a urinary disorder which are due to Agent Orange.  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran's service records reveal that he served in the Army and that he served in Vietnam during the requisite period of time.  He is presumed to have been exposed to Agent Orange during service.  

VA regulations provide that if a veteran was exposed to an herbicide agent, Agent Orange, during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery, and stable, unstable and Prinzmetal's angina; all chronic B-cell leukemias, including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers, cancer of the lung, bronchus, larynx, or trachea; and, soft-tissue sarcoma, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e)(emphasis added).

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of any gastric disorder, or BPH during service.  In July 1973 separation examination of the Veteran was conducted.  Clinical evaluation was normal for all systems.  On the accompanying report of medical history the Veteran's indicated "no" to the questions which asked if he had frequent indigestion, stomach, or intestinal trouble.  The Veteran did indicate that he had "frequent or painful urination."  The examiner noted that the Veteran reported a history of complaints of dysuria for 2 years and the Veteran was referred for urology consultation.  The July 1973 service department urology consultation report reveals that the Veteran reported complaints of burning on urination, which was aggravated by beer.  The provisional diagnosis was urethritis.  However, after full examination and laboratory testing, the impression was "no disease."  Physical examination of the prostate did not reveal any abnormalities.  

Private medical treatment records reveal that the Veteran first reported symptoms of urinary hesitancy beginning between 2002 and 2004.  By 2004, private medical records reveal he was prescribed medication to treat BPH.  Private medical records reveal that the Veteran was diagnosed with Barrett's esophagus as the result of a 1998 endoscopy.  VA treatment records reveal that these diagnoses have been continued until the present.  Review of all the Veteran's private and VA records does not reveal any medical opinion linking any current BPH or gastric disorder to service or to Agent Orange exposure during service.  

At the July 2011 hearing the Veteran testified that he had symptoms of heartburn during service.  However, this is in contrast to his report on his separation examination history, in which he did not report having symptoms of indigestion or heartburn.  He also testified that he had urinary symptoms during service.  While his symptoms of urinary burning were noted on separation examination and ultimately diagnosed as not being "no disease" on urology evaluation, they are different from his current symptoms of urinary hesitancy resulting from his currently diagnosed BPH.

In February 2012, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record and noted the Veteran's reported medical history.  After full examination the diagnoses were BPH and gastroesophageal reflux disease (GERD) associated with Barrett's epithelium.  The examiner's medical opinion was that these disorders were less 1ikely as not causally related to the Veteran's active duty service to include any incident therein including exposure to Agent Orange.  The rationale was that BPH is age related and inconsistent with the reported symptoms of burning urination during service, and that the Veteran reported significant post-service gastric risk factors such as significant alcohol and coffee use.  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any disease not specified at 38 C.F.R. § 3.309(e).  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Simply put, the Veteran's BPH and claimed gastric disabilities are not diseases which warrant service connection on a presumptive basis due to Agent Orange exposure during service, and service connection cannot be thus established.  38 C.F.R. § 3.309(e).  BPH is not prostate cancer.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran has submitted no evidence which in any way links his diagnosed BPH and gastric disease to service or to claimed Agent Orange exposure therein.  He simply indicates that he had symptoms during service and that he thinks the currently claimed disorders are related to service.  The evidence does not show that the claimed BPH and gastric disease was manifest during service; rather, the evidence shows that they were diagnosed decades after the Veteran separated from service.  Moreover, there is no probative evidence linking either disability to his military service or to any incident therein, including Agent Orange exposure. 

As the Board is bound by the law that specifies the diseases that warrant presumptive service connection based on Agent Orange exposure, and there is no probative evidence linking the Veteran's currently diagnosed BPH, and gastric disease to his military service, the preponderance of the evidence is against the claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a gastric disability is denied.

Service connection for benign prostatic hypertrophy is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


